internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b04-plr-113668-02 date october legend trust trust university grantor son state court date date date date date date a b c d dear this is in response to your date letter and other correspondence requesting rulings concerning the estate_tax consequences of the reformation of a_trust you have requested the following rulings plr-113668-02 the reformation of trust is a qualified_reformation under sec_2055 of the internal_revenue_code trust as reformed meets the requirements of a charitable_remainder_annuity_trust under sec_664 provided that trust is a valid trust under applicable local law trust as reformed qualifies as a charitable_remainder_annuity_trust for federal tax purposes for any year in which it continues to meet the definition of and functions exclusively as a charitable_remainder_annuity_trust and will be exempt for such year from taxes imposed by subtitle a of the code unless it has unrelated_business_taxable_income as defined in sec_512 a charitable deduction will be allowed under sec_2055 for the present_value of the remainder_interest in trust the portion of the annuity amount that is to be paid annually to university will constitute a guaranteed annuity within the meaning of sec_2055 and a charitable deduction will be allowed under sec_2055 for the present_value of such interest the facts submitted are as follows grantor executed a will on date that was modified by codicil on date and date under the terms of the will all of grantor’s property is to be given to the trustees of trust and added to the principal thereof and disposed of as provided thereunder trust is a revocable_trust established by grantor during his lifetime article fifth of trust provides that upon grantor’s death if son is then living dollar_figurea is to be retained by the trustees in a_trust trust in each taxable_year of trust the trustees shall pay to son an amount equal to dollar_figureb in equal quarterly installments out of income and to the extent income is not sufficient out of principal any income of trust in excess of the annuity amount shall be added to principal upon the death of son trust will terminate and the then remaining principal and income of trust shall be paid to university to establish a scholarship fund if university is not a qualified charitable_organization at the time the trust terminates then the trustee is directed to pay the remaining trust corpus to one or more qualified charitable organizations as the trustees shall select the term qualified charitable_organization is defined as an organization described in sec_170 contributions to which are deductible for federal estate gift and income_tax purposes plr-113668-02 the terms of trust contain language satisfying the requirements of sec_1_664-1 regarding prohibition on restrictions on investments sec_1_664-1 regarding deferral of the annuity amount in the case of testamentary transfers sec_1_664-2 regarding payment of the annuity in a short taxable_year and sec_1_664-2 regarding prohibition of additional contributions in addition under the terms of the trust the trustee is precluded from engaging in any act of self dealing failing to make distributions retaining any excess_business_holdings or making any taxable_expenditures so as to subject the trust to any_tax under sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 of the internal_revenue_code under articles ninth and thirteenth of trust administration_expenses funeral_expenses and all estate_taxes are to be paid from the remaining balance of the trust corpus after payment of specific and general bequests including the pecuniary_bequest to trust under article fifth grantor died on date on date the trustees of trust petitioned state court to reform the terms of trust to provide that the trustee will pay annually an annuity amount of dollar_figurec equal to of the initial fair_market_value of the assets of trust of this amount dollar_figureb will be paid annually to son for life and the remaining dollar_figured will be paid annually to university upon the death of son trust will terminate and the then remaining principal and income of trust will be paid to university to establish a scholarship fund in all other respects the terms of trust remain the same state court granted the petition and ordered the trust reformed accordingly on date it is represented that university is a charitable_organization described in sec_2055 rulings sec_664 provides that a charitable_remainder_annuity_trust is a_trust a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 plr-113668-02 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in subsection g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by subsection g and d the value determined under sec_7520 of such remainder_interest is at least percent of the initial net fair_market_value of all property placed in the trust sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that no deduction will be allowed for an interest passing to a charitable_organization where an interest in the same property other than an interest which is extinguished upon the decedent's death passes to a noncharitable beneficiary unless in the case of a remainder_interest the interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly sec_2055 provides that a_trust may be reformed in order to qualify under sec_2055 in order to be effective the reformation must be a qualified_reformation a qualified_reformation is a change_of the governing instrument by reformation amendment construction or otherwise that meets the following requirements the interest prior to reformation is one for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for the requirements in sec_2055 the nonremainder interest both before and after the qualified_reformation must terminate at the same time the reformation is effective as of the date of the decedent's death plr-113668-02 the difference between the actuarial value of the qualified_interest the interest after reformation determined as of the date of the decedent's death and the actuarial value of the reformable_interest the interest prior to reformation does not exceed percent of the actuarial value of the reformable_interest and if all noncharitable interests in the trust prior to reformation are not expressed in specified dollar amounts or a fixed percentage of the fair_market_value of the property then a judicial proceeding is commenced no later than days after the date the federal estate_tax_return including extensions is due or if no federal estate_tax_return is required to be filed the last date including extensions for filing the income_tax return for the first taxable_year for which such a return is required to be filed by the trust sec_20_2055-2 of the estate_tax regulations provides that if a_trust is created for both charitable and private purposes a deduction may be taken for the value of the charitable interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest in the instant case under the terms of trust dollar_figureb will be paid to son annually while son is alive on son’s death the trust remainder will be paid to a qualified charity prior to reformation trust did not qualify as a charitable_remainder_annuity_trust under sec_664 because less than of the initial fair_market_value of the property placed in trust was to be paid annually the charitable interest in the trust prior to reformation would have qualified for an estate_tax charitable deduction under sec_2055 but for the provisions of sec_2055 which require that a charitable_remainder_trust meet the requirements of sec_664 accordingly the first requirement for a qualified_reformation under sec_2055 is satisfied the reformation satisfies the second requirement for a qualified_reformation under sec_2055 since son's interest both before and after the reformation will terminate at the same time ie at son's death the reformation also satisfies the third requirement because the reformation is effective as of the date of grantor's death with respect to the fourth requirement the actuarial value of the qualified_interest determined as of the date of the grantor's death and the actuarial value of the reformable_interest are identical accordingly the reformation satisfies the fourth requirement under sec_2055 son's interest is expressed in a specified dollar amount the reformation satisfies the fifth requirement under sec_2055 since accordingly based on the facts submitted and the representations made we conclude that the reformation of trust as described above is a qualified_reformation for purposes of sec_2055 provided that the reformation is effective under local plr-113668-02 law furthermore trust as reformed will meet the requirements of a charitable_remainder_annuity_trust under sec_664 assuming the requirement of sec_664 is satisfied for any year in which it continues to meet the definition of and functions exclusively as a charitable_remainder_annuity_trust trust will be exempt from taxes imposed by subtitle a of the code unless it has any unrelated_business_taxable_income as defined in sec_512 a charitable deduction will be allowed under sec_2055 for the present_value of the remainder_interest in trust determined in accordance with sec_20_2055-2 ruling sec_20_2055-2 provides in part that a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of death of the decedent and can be ascertained at such date in this case the portion of the annuity amount that is to be paid annually to university under trust as reformed will constitute a guaranteed annuity within the meaning of sec_2055 accordingly based on the facts submitted and the representations made we conclude that a charitable deduction will be allowed under sec_2055 for the present_value of the interest determined in accordance with sec_20_2055-2 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-113668-02 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours office of the associate chief_counsel passthroughs and special industries _________________________ george l masnik chief branch enclosure copy of letter for sec_6110 purposes
